United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-633
Issued: October 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2009 appellant filed a timely appeal from an August 28, 2008 decision of
the Office of Workers’ Compensation Programs, which denied her request for further merit
review, and an August 11, 2008 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether appellant sustained any permanent impairment of either
upper extremity; and (2) whether the Office properly refused to reopen her case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 6, 2006 appellant, then a 54-year-old loan specialist, slipped on a wet floor
and fell on her right knee at work. She stopped work on that date. The Office accepted
appellant’s claim for bilateral medial meniscus tear, bilateral knee contusion, bilateral knee/leg
sprain, lumbosacral sprain and cervical sprain. On October 17, 2006 appellant underwent
authorized surgery for right knee arthroscopy, bilateral meniscectomy, anterior cruciate ligament

(ACL) repair, and patellar and lateral tibial chondral arthroplasty. She returned to full-time
modified duty on October 29, 2007. The record reflects that appellant received schedule awards
for 20 percent impairment to the left leg and 10 percent impairment to the right leg on
June 27, 2007.
On January 9, 2008 appellant filed a claim for an additional schedule award. On
December 11, 2007 Dr. Carlton E. Smith, Board-certified in family medicine, reviewed
appellant’s history of injury and medical treatment. He diagnosed cervical and lumbar
sprain/strain. With reference to the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (5th ed. 2001) (hereinafter A.M.A., Guides), Dr. Smith advised that
appellant had 10 percent whole person impairment based on the diagnosis-based criteria at pages
384 and 392 pertaining to the lumbar and cervical spines. He noted that she had received a prior
rating for her knees, which he did not include.1 Dr. Smith rated impairment as five percent for
the cervical spine and five percent for the lumbar spine. Appellant reached maximum medical
improvement as of December 11, 2007.
In a January 25, 2008 report, an Office medical adviser reviewed Dr. Smith’s report and
noted that impairment ratings were of the spine or whole person for which schedule awards were
precluded. He recommended further development of the medical evidence.
On February 18, 2008 Dr. Smith advised that he had further reviewed his records. He
rated appellant’s impairment as 12 percent of the whole person to the knees and 10 percent of the
whole person to the spine, or a combined impairment of 21 percent. In a March 26, 2008 report,
the Office medical adviser addressed the deficiencies in the rating by Dr. Smith and
recommended referral to another physician.
On May 1, 2008 the Office referred appellant, together with a statement of accepted facts,
a set of questions and the medical record, to Dr. Zvi Kalisky, a Board-certified physiatrist. In a
June 16, 2008 report, Dr. Kalisky advised that he examined appellant on June 9, 2008 and listed
his review of her medical treatment. He found no objective evidence of cervical radiculopathy;
no evidence of pain or paresthesias in a dermatomal distribution, no motor or sensory loss and no
muscle atrophy or loss of the deep tendon reflexes in either upper extremity. Dr. Kalisky stated
that appellant did not fit the diagnostic criteria of section 15.12, page 423, for nerve root and/or
spinal cord lesions. He concluded that appellant did not have any impairment of her arms due to
her accepted cervical condition. Dr. Kalisky also stated that there were no objective findings of
lumbar radiculopathy; no evidence of pain or paresthesias in the dermatomal distribution, no
motor or sensory loss, muscle atrophy or loss of the deep tendon reflexes in the lower
extremities.2

1

In a January 4, 2007 report, Dr. Smith evaluated permanent impairment attributable to appellant’s bilateral knee
conditions. On June 22, 2007 an Office medical adviser calculated appellant’s bilateral leg impairment based on
findings provided by Dr. Smith. Thereafter, the Office issued its June 27, 2007 schedule award decision.
2

Dr. Kalisky also had bilateral knee x-rays taken for him on June 11, 2008. While he offered findings relative to
appellant’s knees and legs, the matter presently before the Board pertains to whether appellant has work-related
impairment of the arms.

2

On July 24, 2008 the Office medical adviser reviewed the report of Dr. Kalisky and
agreed with his determination that the examination did not support impairment to either of the
upper extremities due to her accepted conditions.
By decision dated August 11, 2008, the Office denied appellant’s claim for a schedule
award. It found that the evidence did not establish any permanent impairment to her right or left
arms.
Appellant requested reconsideration on August 19, 2008. She contended that Dr. Kalisky
did not examine her neck or back but only her knees and had obtained an x-ray. Appellant
argues that Dr. Smith did not perform a full evaluation of her neck or back. She submitted the
June 11, 2008 x-rays of the right and left knees, taken for Dr. Kalisky, which noted mild to
moderate bi-compartment degenerative joint disease.
By decision dated August 28, 2008, the Office denied appellant’s request for
reconsideration without further review of the merits. It found that her request failed to raise
substantial legal questions or included new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act3 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions,
and organs of the body.4 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.5 The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.6
Section 15.12 of the fifth edition of the A.M.A., Guides describes a method to be used for
rating impairment to the upper extremities due to sensory and motor loss from unilateral spinal
nerve root impairment.7 The affected nerves are first identified and then the maximum
percentages of impairment allowed for each nerve root is derived from Table 15-17. Thereafter,
Tables 15-15 and 15-16 are used to grade the extent of deficit based on sensory or motor loss.
The severity of the sensory or motor impairment is derived by multiplying the maximum
impairment value of the affected nerve by the grade classification of the sensory or motor loss.8
If there is both sensory and motor loss to a nerve root, the impairment percentages are then
combined.

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8107.

5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

20 C.F.R. § 10.404.

7

Chapter 16 provides alternative tables for rating impairment to the upper extremities.

8

A.M.A., Guides 424; see also B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that she sustained any impairment of
her left or right arms due to her accepted conditions.
On December 11, 2007 Dr. Smith, Board-certified in family medicine, reviewed
appellant’s medical records and provided an impairment rating. He found that appellant had 10
percent whole person impairment based on the DRE estimates for the lumbar and cervical spine.9
In a February 18, 2008 supplemental report, Dr. Smith found 21 percent impairment, based on 12
percent whole person attributable to the knees and 10 percent whole person attributable to her
spine. However, the Board notes that neither the Act nor its implementing regulations provide
for a schedule award for impairment to the back, spine or to the body as a whole.10 The back is
specifically excluded from the definition of organ under the Act.11 Therefore, Dr. Smith failed to
provide impairment ratings of those parts of the body listed under the schedule of section 8107
and the regulations. He did not explain how he made his rating without any description of
specific motor or sensory loss. Dr. Smith did not provide sufficient findings on examination of
the upper extremities.12 Thus, his estimates of impairment are of diminished probative value.
On June 16, 2008 Dr. Kalisky reported on his evaluation of appellant but advised that she
did not have any impairment to her upper extremities due to her accepted cervical condition. He
noted that, based on the lack of objective findings for sensory or motor loss, she did not fit into
any of the diagnostic criteria of section 15.12 on page 423 of the A.M.A., Guides for nerve root
impairment. The Office medical adviser reviewed the findings of Dr. Kalisky and concurred that
appellant had no ratable impairment of the upper extremities. There was no medical evidence
that supported impairment of either the left or right arms.
As noted, the Office evaluates schedule award claims pursuant to the standards set forth
in the A.M.A., Guides. Appellant has the burden to submit probative medical evidence
establishing that she sustained permanent impairment to a scheduled member of the body.13 The
evidence submitted in this case is not probative on the issue of her entitlement to a schedule
award for permanent impairment.
On appeal, appellant contends that she has a whole person impairment of five percent
under the cervical DRE category and five percent under the lumbar spine DRE category.
However, schedule awards are not payable for impairment to the back or spine, or to the body as
a whole. Any impairment contributed to by her back or spine must be described in terms of the
effect such condition has on her arms. When an attending physician fails to provide an estimate
9

A.M.A., Guides 384, 392.

10

See D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008); N.D., 59 ECAB ___ (Docket No.
07-1981, issued February 1, 2008).
11

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(19).

12

Before the A.M.A., Guides may be utilized, the record must contain medical evidence describing the claimant’s
alleged permanent impairment. The description of impairment must be in sufficient detail so that the claims
examiner and others reviewing the file will be able to clearly visualize the impairment with its restrictions and
limitations. See A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).
13

See Annette M. Dent, 44 ECAB 403 (1993).

4

of impairment conforming to the protocols of the A.M.A., Guides, his opinion is of diminished
probative value.14 The Office properly relied on the report of Dr. Kalisky as the weight of
medical opinion.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,15 the Office may reopen a case for review on the merits
in accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that (i) shows that the Office erroneously applied or interpreted a specific
point of law; or (ii) advances a relevant legal argument not previously considered by the Office;
or (iii) constitutes relevant and pertinent new evidence not previously considered by the Office.16
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.17
ANALYSIS -- ISSUE 2
Appellant disagreed with the Office’s denial of schedule awards for impairment to her
arms. The underlying issue on reconsideration is whether she submitted medical evidence to
establish that she sustained any impairment to either upper extremity. Appellant failed to
provide any relevant or pertinent new evidence to this issue.
On reconsideration, appellant asserted that Dr. Kalisky’s evaluation was flawed and that
Dr. Smith provided proper impairment ratings after examination and with reference to the
A.M.A., Guides. However, her argument is not relevant to the issue on which her claim was
denied. The question of whether she has any permanent impairment of her arms is medical in
nature. The Office had previously reviewed the medical evidence from Dr. Smith and addressed
the deficiencies in his impairment ratings. Appellant’s argument does not constitute a basis for
reopening her claim for further merit review.18 Her general allegations regarding the
examination by Dr. Kalisky do not have a reasonable color of validity or support by any
evidence of bias on his part.19 The June 11, 2008 x-ray reports were also previously of record.
The submission of evidence which repeats or duplicates evidence already in the case record does

14

See John L. McClenic, 48 ECAB 552 (1997); see also Paul R. Evans, 44 ECAB 646, 651 (1993).

15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.606(b).

17

Id. at § 10.608(b).

18

Robert P. Mitchell, 52 ECAB 116 (2000); Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. NixonSteward, 52 ECAB 140 (2000).
19

See E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009) (while the reopening of a case may be
predicated solely on a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity).

5

not constitute a basis for reopening a case.20 Appellant failed to meet any of the regulatory
criteria for reopening her claim for further merit review. Therefore, the Office properly denied
her request for reconsideration.21
CONCLUSION
The Board finds that appellant failed to establish that she has any impairment to her arms
warranting a schedule award. The Board also finds that the Office properly refused to reopen her
claim for further review of the merits.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 28 and 11, 2008 are affirmed.
Issued: October 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

21

The Board notes that subsequent to the Office’s August 28, 2008 decision, appellant submitted additional
evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35 (1952).

6

